Citation Nr: 1427401	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-23 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the Veteran is competent for purposes of direct receipt of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from October 1970 to February 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the VA Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned in August 2012.


FINDING OF FACT

Resolving all reasonable doubt in his favor, the Veteran is presently competent to manage his funds without limitation.


CONCLUSION OF LAW

The Veteran is competent to handle disbursement of funds.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. §§ 3.102, 3.353 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is competent to manage his own affairs, including the disbursement of VA benefits.  Resolving reasonable doubt in favor of competency, the Board agrees.

Under VA law, a mentally incompetent person is considered one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  A decision as to incompetency may be made by the RO, subject to appeal to the Board.  See 38 C.F.R. § 3.353(b).  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  38 C.F.R. § 3.353(c).  There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.

In this case, the Veteran is service-connected for paranoid schizophrenia, which has been evaluated as 100 percent disabling since June 1987.  He also has a diagnosis of schizoaffective disorder.  He has a history of multiple hospitalizations and incarceration.  He was found incompetent for VA purposes in March 1988.

The Veteran testified that he appointed someone to manage his funds while he was incarcerated and that he was released from prison in 2000.  See Board Hearing Transcript (Tr.) at 6, 8.  He said that he has improved since being released from prison and that he continues to take his medication and receive treatment at Bay Pines VA Medical Center (VAMC).  Id. at 10.  He testified that he has debit cards and a personal bank account that he manages and that he pays his debts in a timely manner.  Id. at 5-6.  

Documents from the Circuit Court of Pinellas County, Florida (Circuit Court), indicate that the Veteran was determined to be incapacitated and without the right to manage property and income.  See November 2009 Recommended Order and December 2009 Order Denying Restoration of Capacity.  In January 2011, the Circuit Court ordered that the finding of incapacitation continue based on recommendations made by a General Magistrate.  

The Board notes that judicial findings of a court with respect to the competency of a Veteran are not binding on the rating activity.  VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 8, Section (A)(4)(a).  However, the rating agency is instructed to give great weight to a court decree of incompetency in conjunction with hospitalization for a mental condition, and to not make a rating of competency unless there is clear and convincing evidence of that fact.  Id.  To the extent VA's Adjudication Manual can be interpreted as requiring clear and convincing evidence of competency, the Board notes that this is inconsistent with the regulation.  38 C.F.R. § 3.353(d) specifically provides for a presumption of competency and the application of the benefit-of-the-doubt doctrine under 38 C.F.R. § 3.102.  Properly promulgated regulations trump an Adjudication Procedure Manual provision or other VA directive that is plainly erroneous or inconsistent with the regulation.  See e.g., Castellano v. Shinseki, 25 Vet. App. 146, 151-152 (2011) (citing Smith v. Shinseki, 647 F. 3d 1380, 1385 (Fed. Cir. 2011) (finding that VA interpretations of its own regulations in its Adjudication Procedures Manual are "controlling" as long as they are not "plainly erroneous or inconsistent with the regulation.")  

The Veteran filed a request for a VA determination of competency in November 2008.  An October 2008 VA emergency room note reflects that he was involuntarily admitted after making threats to blow up his assisted living facility (ALF) and to kill his legal guardian.  He was stabilized and released.  Subsequent VA outpatient treatment records dated in April and May 2009 reflect that his insight was poor and his judgment was impaired.  In a May 2009 letter, a VA psychiatrist stated that he had been treating the Veteran since April 2006.  He had asked the Veteran to complete a ledger of how he spends his money to help him regain control of his finances, but he did not complete the ledger.  The psychiatrist opined that the Veteran's competency status should not change.

VA outpatient treatment records dated from May 2009 to August 2009 reflect that the Veteran was fairly stable.  In May 2009, it was noted that his thought processes were coherent, logical, and future oriented.  In June 2009, it was noted that his insight was poor and his judgment was fair.  In August 2009, he expressed grandiose and delusional thoughts.  

A November 2010 VA progress note reflects that the Veteran appeared clean with good hygiene and grooming.  He was cooperative and pleasant.  His thought processes were logical and organized.  Thought content was unremarkable with no delusions, ruminations, or compulsions.  He reported that he was feeling good and his sensorium was clear.  It was noted that he was psychiatrically stable and the psychiatrist opined that he "[had] the capacity to make decision[s] for himself.  His rights may be restored."  A May 2011 progress note indicates that the staff at the Veteran's ALF reported that he was taking his medications regularly and was not a management problem.  

The report of a July 2011 VA examinations for mental disorders reflects that the Veteran was receiving ongoing psychiatric treatment.  He had not had any notable aberrations of mood, anxiety, or thought content or processes with his treatment, which included psychotropic medications, VA community support, and volunteer activities.  He was clean and neatly groomed.  His speech was spontaneous, hesitant and slow, but clear and coherent.  He was cooperative, friendly, relaxed, and attentive.  His affect was full and appropriate.  His mood was good.  He was able to do serial 7s and to spell a word backwards and forwards.  He was oriented to person, time, and place.  Thought content was unremarkable.  He did not have any delusions.  He knew that he had a problem and the extent of impulse control was described as good.  There had been no episodes of violence.  The examiner noted that the Veteran had a bank account and two credit cards that he maintained without overdrafts or inappropriate expenditures.  It was noted that direct verification of the Veteran's finances would be prudent before changing his competency status.  He expressed frustration with his current fiscal agent and a desire to manage his own funds.  It was noted that he had been reliably compliant with his prescribed treatments for three years.  He was assigned a global assessment of functioning (GAF) score of 65.  The examiner noted that his future functioning at that level would depend upon continuing community recovery structures and his compliance with ongoing treatment, but that had had sustained effective community functioning at a relatively independent level.  

The Board recognizes that the Veteran's psychiatric disorder has rendered him mentally incompetent in the past; however, there is competent and probative evidence that he has been relatively stable and compliant with his treatment program since 2009.  The November 2010 VA psychiatrist opined that the Veteran was capable of making his own decisions and that his rights should be restored.  The July 2011 VA examination report also supports this conclusion.  The evidence for and against a finding of competency is, at the very least, in relative equipoise.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is competent to handle disbursement of funds under the provisions of 38 C.F.R. § 3.353.  See 38 C.F.R. §§ 3.102, 3.353(d).

The above decision constitutes a complete grant of the benefit sought.  Therefore, a discussion of whether the requirements of the Veterans Claims Assistance Act of 2000 were met is unnecessary.


ORDER

The Veteran is competent for VA benefits purposes.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


